DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11, 13-15, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna et al (US PG PUB 2015/0227702).
Regarding Claim 1, Krishna et al teach a seizure characterization method (system and process for utilizing EEG data 302, which is for seizure diagnostics, with MRI data 304; Fig 5 and ¶ [0023], [0197]), comprising: correlating locations of electrodes placed around a brain and used to produce (EEG data 302 results are combined with brain segmentation from MRI data 304 and can automatically associate the location of the electrodes with an MRI-labeled brain region (step 306); Fig 5 and ¶ [0198]-[0199]); modelling the EEG signals from the electrodes placed around the brain in three dimensions using sub-cortical brain regions included in the brain model to define constraints for a numerical solution (analytical cluster 300 analysis is performed using the EEG signals for the spatial (sub-cortical) brain regions, generated from placing electrodes around a patient’s head to generate the regional signal from the brain, including abnormal activity detection (step 308), source identification (step 310) and coherence comparison map generation (step 312); Fig 5 and ¶ [0085],[0092],[0200]); quantifying amounts of the electrical activity based on the EEG signals in three dimensions relative to the brain regions included in the brain model (EEG signals measure brain electrical activity relative to functional MRI, used for structural information, and the electrical activity can be mapped to regions in the brain, such as with a component heat map, in three dimensions (anatomical labeling of EEG events with respect to brain regions; (step 322)); Fig 5 and ¶ [0044], [0159] [0198]-[0199]); and establishing, based on the quantifying, at least one propagation pattern of the EEG signals in time relative to the brain regions in the brain model (relating the EEG electrical signal data to MRI structural data, abnormal activity is detected (step 308) and identified for the source and localized region (step 310) and mapped (step 312) for anatomical labeling (step 322) and physical localization and characterization (step 324) (establishing propagation patterns); Fig 5 and ¶ [0199]-[0201], [0204]).  
Regarding Claim 2, Krishna et al teach the seizure characterization method of claim 1 (as described above), further comprising: obtaining the EEG signals using the electrodes (electrodes are used to detect electrode (EEG signal) activity used as EEG data input 302 for analysis; Fig 5 and ¶ [0085], [0198]); and mapping the EEG signals to the brain model to establish the at least one propagation pattern (the EEG data 302 is associated with the MRI brain region data 304 through spatial registration; Fig 5 and ¶ [0198]-[0199]).  
Regarding Claim 3, Krishna et al teach the seizure characterization method of claim 1 (as described above), further comprising: obtaining the EEG signals using the electrodes multiple different times (electrodes used to detect electrode (EEG signal) activity used as EEG data input 302 for analysis is recorded over time (multiple different times); Fig 5 and ¶ [0085], [0198]); and mapping the EEG signals to the brain model each different time to establish multiple propagation patterns (the graphs created include electrode position (mapping) to points in time; ¶ [0085]).  
Regarding Claim 4, Krishna et al teach the seizure characterization method of claim 1 (as described above), further comprising: comparing the propagation pattern with a plurality of propagation patterns relative to brain regions in other brain models (a Fast Fourier Transform (FFT) power spectrum data, for example, can be created from the EEG data to show wave frequencies (propagation patterns )and accompanied by a heat map graph to show patterns relative to the region; ¶ [0107]-[0108]), and identifying a characteristic common to only a subset of the compared propagation patterns (a user can identify the frequency of interest as it relates to the electrode (region identified in 3D space); ¶ [0108]).  
Regarding Claim 5, Krishna et al teach the seizure characterization method of claim 1 (as described above), further comprising: visually isolating the propagation pattern (the EEG data is integrated with the MRI data for visually identifying the relationship between the probe location (propagation pattern) and signaling in the brain 324; Fig 5 and ¶ [0204]-[0205]).  
Regarding Claim 6, Krishna et al teach the seizure characterization method of claim 1 (as described above), further comprising: segmenting the brain model into the sub-cortical brain regions of the brain (the MRI data 304 is segmented 318 and cortical parcellation 320 is performed (segmenting the brain into sub-cortical regions); Fig 5 and ¶ [0199]).
Regarding Claim 7, Krishna et al teach the seizure characterization method of claim 6 (as described above), further comprising: using the brain regions of the brain from the segmented brain model to constrain forward and inverse solutions of the propagation pattern relative to the brain regions of the brain (the integrated MRI with EEG for source localization may utilize a variety of forward (minimum norm, weighted minimum norms, Laplacian weighted minimum norms) as well as inverse models; ¶ [0205])).  
Regarding Claim 8, Krishna et al teach the seizure characterization method of claim 6 (as described above), wherein the EEG signals are generated based on a seizure passing through the sub-cortical regions of the brain in three dimensions over time from a source region in the brain (the EEG data 302 is generated for a given time range for signal activity to detect seizure, and is combined with the MRI data 304 that provides structural imaging data in three dimensions to detect the electrical signal to the spatial data 306 and identify abnormal signals (such as seizure) 308 in three dimensions to identify the signal in the brain region over the identified time range; Fig 5 and ¶ [0103], [0183], [0198]-[0199]).
Regarding Claim 9, Krishna et al teach the seizure characterization method of claim 8 (as described above), further comprising: identifying a brain region of the brain from which the seizure originates in relation to the brain model (anatomical labelling 322 is performed with the segmented sub-cortical regions and the EGG signals is characterized for the localized regions 324, thereby identifying the brain region in which the seizure originates from the abnormal activity detected 308; Fig 5 and ¶ [0204]-[0205]).
Regarding Claim 10, Krishna et al teach the seizure characterization method of claim 6 (as described above), further comprising: identifying one of the brain regions, and tracking EEG signals from the isolated brain regions (anatomical labelling 322 is performed with the segmented sub-cortical regions and the EGG signals is characterized for the localized regions 324; Fig 5 and ¶ [0204]-[0205]).  
Regarding Claim 11, Krishna et al teach the seizure characterization method of claim 6 (as described above), further comprising: wherein the modelling is performed using at least one of a boundary element method, finite difference method, or a finite element method (the cortical potential imaging methods can use a boundary element method (BEM), finite element method (FEM); ¶ [0205]).  
Regarding Claim 13, Krishna et al teach the seizure characterization method of claim 6 (as described above), wherein the segmentation produces a volumetric mesh of the brain regions of the brain tessellated into spatial elements (the MRI data 304 provides volume information and volume calculations for segmented sections can be obtained with the brain extraction step 316; Figs 2F, 5 and ¶ [0184]-[0186], [0201]).  
Regarding Claim 14, Krishna et al teach the seizure characterization method of claim 13 (as described above), wherein the segmentation is performed by a processor using results of the MRI (the MRI data 304 is used for volume calculations for segmented sections with the brain extraction step 316; Figs 2F, 5 and ¶ [0184]-[0186], [0201]).
Regarding Claim 15, Krishna et al teach the seizure characterization method of claim 6 (as described above), wherein the segmented brain model is specific to a subject (analysis is performed for a patient’s personal EEG and MRI) data; ¶ [0044]).
Regarding Claim 20, Krishna et al teach the seizure characterization method of claim 1 (as described above), wherein the EEG signals are at least one of continuous or sequential (the EGG signals are created based on frequency and time, which are created in a continuous manner; Fig 2D and ¶ [0099]).  

Regarding Claim 21, Krishna et al teach a seizure characterization method (system and process for utilizing EEG data 302, which is for seizure diagnostics, with MRI data 304; Fig 5 and ¶ [0023], [0197]), comprising: modelling electroencephalography (EEG) signals in three dimensions based on a sub-cortical brain region included in a three dimensional brain model derived from magnetic resonance imaging data of a subject; (EEG data 302 is combined with brain segmentation from MRI data 304 and can automatically associate the location of the electrodes with an MRI-labeled brain region (steps 306) based on the cortical parcellation (sub-cortical brain regions) 320 that are based on 3D models; Figs 2F, 5 and ¶ [0183], [0198]-[0199]); and establishing at least one seizure propagation pattern of the EEG signals in time relative to the sub-cortical brain region (electrodes are used to detect electrode (EEG signal) activity  is formed for activity over time and used as EEG data input 302 for analysis as it is associated with the MRI brain region data 304 through spatial registration 306; Fig 5 and ¶ [0085], [0198]-[0199]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US PG PUB 2015/0227702) in view of He et al (US PG PUB 2010/0049482).
Regarding Claim 12, Krishna et al teaches the seizure characterization method of claim 11 (as described above), wherein the boundary element method is applied starting with the EEG signals detected at the electrodes around the brain (the cortical potential imaging methods can use a boundary element method (BEM), finite element method (FEM); ¶ [0205]).  
Krishna et al does not teach the boundary element method back-propagates the detected EEG signals within 5tessellated spatial elements within sub-cortical regions generated in the segmentation provided by the brain model.
He et al is analogous art pertinent to the technological problem addressed in this application and teaches the boundary element method back-propagates the detected EEG signals within 5tessellated spatial elements within sub-cortical regions generated in the segmentation provided by the brain model (the EEG signal from an electrode grid pattern (tessellated) is mapped to the subspace localized (segmented) brain geometry from the MRI and the boundary element model is used to relate the EEG signal with the localized cortical subregion (understood as back propagating the detected EEG signal within tessellated spatial elements within sub-cortical regions); Figs C-1, C-2 and ¶ [0158]), [0198]-[0200], [0205]-[0208]).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Krishna et al with He et al including the boundary element method back-propagates the detected EEG signals within 5tessellated spatial elements within sub-cortical regions generated in the segmentation provided by the brain model. Use of the boundary element method to determine the relationship of the EEG signal propagated along a grid to the spatially mapped cortical regions allows for realistic geometric analysis of the brain as it related to the EEG signal propagated and allows for improved spatio-temporal imaging of cortical sub-regions to identify physiologic and pathologic conditions, as recognized by He et al (¶ [0204]-[0205]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnaswamy et al (WO 2016/073985) teaches combining EEG with MRI imaging and incorporates boundary element methodology for characterizing subcortical regions (see Fig 3B).
Madsen et al (WO 2016/200952) teaches analysis of EEG signals as it relates to MRI data and uses mapping of the gridded signal activity to determine regions of seizure foci locations.
Huang et al (WO 2012/162569) teaches a magnetoencephalography combined with MRI imaging method to identify the relationship of magnetic signal to spatial segmentation of the brain to identify signal localization (see Figs 2, 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667     

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667